 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    AUGUSTIN BENITEZ, ET. AL.,                        1:18-cv-01484 DAD SKO
12                       Plaintiffs,                    NEW CASE NUMBER:
13           v.                                         1:18-cv-01484 SKO
14    WESTERN MILLING, LLC., ET. AL.                    ORDER REASSIGNING CASE
15                       Defendants.
16

17          All parties in the above-captioned case have consented to magistrate judge jurisdiction

18   over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.

19   §636(c)(1). (Doc. Nos. 20, 21.) Accordingly, this court reassigns this action to the docket of

20   United States Magistrate Judge Sheila K. Oberto for all further proceedings, including trial and

21   entry of judgment, pursuant to 28 U.S.C. § 636(c)(1).

22          To prevent a delay in documents being received by the correct judicial officer, the new

23   case number listed below should be used on all future documents filed in this action.

24                                          1:18-cv-01484 SKO

25   IT IS SO ORDERED.
26
        Dated:     July 11, 2019
27                                                      UNITED STATES DISTRICT JUDGE
28
                                                        1
